Judgment, Supreme Court, New York County (Carol Berk-man, J.), rendered December 22, 2004, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him to a term of one year, unanimously affirmed.
The court properly denied defendant’s motion to suppress the gun that was recovered from the bag he was carrying as he tried to enter Central Fark during a parade. The bag-search checkpoint at issue, the primary goal of which was to prevent alcoholic beverages from being brought into the park in light of the drunkenness, accompanied by alcohol-related violence and other misconduct, that occurred in the park during past parades, fell within the special needs exception to the prohibition against suspicionless searches and was not implemented to uncover general criminality (see MacWade v Kelly, 2005 WL 3338573, 2005 US Dist LEXIS 39695 [2005]; see also People v Jackson, 99 NY2d 125 [2002]). Concur—Tom, J.P., Mazzarelli, Marlow, Nardelli and Sweeny, JJ.